Citation Nr: 0708251	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to June 
1953.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a March 2004 rating decision in which the RO 
denied service connection for PTSD, a back disorder, and 
diabetes.  In April 2004, the veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
the claimed disabilities.  The veteran requested a local 
hearing.  The RO issued a statement of the case (SOC) in 
August 2004, which reflected the RO's continued denial of 
service connection for the claimed disabilities.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2004.  

In a statement received by the RO in September 2004, the 
veteran withdrew a request for a hearing, as well as withdrew 
from appeal the claims for service connection for a back 
disorder and for diabetes. Accordingly, the only issue for 
appellate consideration is the claim for service connection 
of PTSD. 

In March 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to have the appeal 
advanced on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Prior to the initial adjudication of the claim, a letter 
issued by the RO in September 2003 notified the veteran and 
his representative of what was needed to establish 
entitlement to service connection for PTSD (specific details 
of the stressful incident(s) in service that resulted in PTSD 
and a recent medical report showing findings, diagnosis, and 
treatment for PTSD).  After the letter, he was afforded an 
opportunity to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his service connection claim, and 
that he has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In the September 2003 letter, the RO 
explained to the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
service connection claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The RO 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
RO has not explicitly advised the veteran to provide any 
evidence in his possession that pertains to his claim.  
However, given the RO's instructions to him, the Board finds 
that the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to the 
claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Mayfield v. Nicholson, 20 Vet.  527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

The Board also notes that, on March 3, 2006, during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue, and the notice 
requirements pertaining to existence of disability and nexus 
were met via the September 2003 letter, as discussed above.  
While the RO has not notified the veteran of the criteria for 
degree of disability or effective date of rating, on these 
facts, such omission is harmless.  Id.  As the Board's 
decision herein denies service connection for PTSD, no 
effective date or rating is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim; through these efforts, service medical records, 
personnel records, and available post-service VA medical 
records have been associated with the veteran's claims file.  
In connection with his claim, the veteran was afforded a VA 
psychiatric examination in October 2003, the report of which 
is of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II. Analysis

The veteran contends that he currently suffers from PTSD as a 
result of his military service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  

Certain chronic diseases, such as a psychosis, which are 
manifested to a compensable degree (10 percent for a 
psychosis) within a prescribed period following termination 
from service (one year for a psychosis) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).  Notwithstanding the presumptions, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
A more recent amendment to 38 C.F.R. § 3.304(f), effective 
May 7, 2002, which pertains to evidence necessary to 
establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

Service medical records show that the veteran's November 1951 
enlistment examination report was void of any findings of a 
psychiatric disability.  A June 1953 Report of Board of 
Medical Survey notes that the veteran was hospitalized during 
service in May 1953 with the diagnosis of primary childhood 
behavior reaction because of repeated outbursts of 
aggressive, destructive behavior that apparently resembled 
temper tantrums and for which the veteran denied memory of 
afterwards.  It was noted that the veteran was first 
hospitalized for this symptom in August 1952 and that 
neurological studies showed no evidence of epilepsy or other 
organic disease.  The report noted that there were no 
psychotic manifestations on the current admission or at any 
time during his hospitalization.  It was the opinion of the 
Board of Medical Survey that the veteran suffered from 
emotional instability reaction, and they recommended that the 
veteran be discharged from service.  The diagnosis was 
accordingly changed to emotional instability reaction.    

VA treatment records include an October 1992 record that 
noted that the veteran reported a past medical history for 
anxiety.  Records dated in August 1994 noted that the veteran 
complained of occasional anxiety attacks.  

In an October 2003 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file, 
conducted an interview with the veteran, and performed a 
mental status evaluation.  In his report summary, the 
examiner indicated that the veteran does not fulfill the 
diagnostic criteria for PTSD.  A diagnosis of major 
depressive disorder, recurrent, rule out intermittent 
explosive disorder was listed in the report.  

Initially, the Board notes that the record does not provide a 
basis for establishing service connection for PTSD.  The 
October 2003 VA psychiatric examiner concluded that no 
diagnosis of PTSD was warranted.  The Board accords great 
probative value to the October 2003 VA examiner's opinion, 
and finds it to be dispositive of the question of whether the 
veteran, in fact, suffers from PTSD.  Clearly, the reviewing 
physician reached his conclusions only after a review of the 
service and post-service records, and evaluation of the 
relative probative value of equivocal clinical evidence.

Hence, the Board finds that the only competent and persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has PTSD militates against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (providing 
that it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting 
that the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

When competent evidence establishes that the veteran does not 
have a particular disability-here, PTSD-there can be no 
valid claim for service connection for any such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, because the first, essential criterion for 
establishing service connection pursuant to 38 C.F.R. § 
3.304(f) is not met, the Board need not address whether the 
remaining regulatory requirements-evidence of an in-service 
stressor and of a link between the stressor and the PTSD-are 
met.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a psychiatric disability as a 
result of his military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, lay 
assertions as to either the nature or etiology of current 
psychiatric disability have no probative value.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


